Citation Nr: 0306700	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-04 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss, to include whether new and material evidence has been 
submitted to reopen the claim.

2.  Entitlement to service connection for right ear hearing 
loss, to include whether new and material evidence has been 
submitted to reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims for entitlement to service connection for left and 
right ear hearing loss.  In August 2002, the veteran appeared 
and testified before C.W. Symanski, who is the Veteran's Law 
Judge responsible for making a final determination in this 
case.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  The 
issues were before the Board in October 2002 at which time 
adjudication was deferred pending additional development 
pursuant to 38 C.F.R. § 19.9(a)(2).

The Board notes that, by means of a VA Form 21-4138 filing 
received November 1999, the veteran raised a claim for 
service connection for tinnitus.  This claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In a final September 1987 decision, the RO declined to 
reopen a claim for service connection for left ear hearing 
loss on the basis that such disability pre-existed service 
and was not aggravated therein.

2.  Additional evidence since the RO's September 1987 
decision is new and material inasmuch as it includes 
competent medical evidence that the veteran's left ear 
sensorineural hearing loss disability was permanently 
aggravated as a result of noise exposure in service.

3.  The veteran's pre-existing left ear hearing loss 
underwent a permanent worsening in service as a result of 
noise exposure in service.

4.  In an unappealed October 1987 decision, the RO denied 
service connection for right ear hearing loss on the basis 
that such disability was not caused by event(s) in service.

5.  Additional evidence since the RO's October 1987 decision 
is new and material inasmuch as it includes competent medical 
evidence that the veteran's right ear sensorineural hearing 
loss disability stems from his in-service noise exposure.

6.  The veteran's right ear hearing loss stems from his in-
service exposure to noise.

CONCLUSIONS OF LAW

1.  The RO's September 1987 decision which declined to reopen 
a claim for service connection for left ear hearing loss is 
final.  38 U.S.C. § 4005(b)(1), (d)(3) (1982); 38 C.F.R. 
§ 19.129(b) (1987).

2.  The evidence added to the record subsequent to the RO's 
September 1987 rating decision which declined to reopen a 
claim for service connection for left ear hearing loss is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156 (2001), 3.385 
(2002).

3.  Left ear hearing loss disability was incurred during 
service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 
38 C.F.R. §§ 3.306, 3.385 (2002).

4.  The RO's October 1987 decision which denied a claim for 
service connection for right ear hearing loss is final.  
38 U.S.C. § 4005(b)(1) (1982); 38 C.F.R. § 19.129(a) (1987).

5.  The evidence added to the record subsequent to the RO's 
October 1987 rating decision denying service connection for 
right ear hearing loss is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156 (2001), 3.385 (2002).

6.  Right ear hearing loss disability was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The veteran's service medical records demonstrate that he 
entered active service  with a pre-existing left ear hearing 
loss.  His induction examination, dated November 1970, noted 
the presence of "deaf L ear."  At that time, his 
audiometric testing demonstrated left ear hearing acuity of 
20, 65, 55 and 65 decibels at 500, 1000, 2000 and 4000 Hertz, 
respectively.  His right ear hearing acuity was measured as 
15, 5, 5 and 15 decibels at 500, 1000, 2000 and 4000 Hertz, 
respectively.  In April 1971, he was given a "P3" profile 
for unilateral, sensorineural total hearing loss of the left 
ear with a diagnosis of anacusis since childhood most likely 
secondary to measles or mumps.  His duty consisted of no 
habitual or frequent exposure to loud noises or firing of 
weapons (not to include firing for POR qualification) to 
protect his right ear hearing.  He then served overseas in 
the Republic of Vietnam from November 1971 to August 1972.  
Upon separation in September 1973, his audiometric testing 
demonstrated left ear hearing acuity of 10, 75, 70 and 100 
decibels at 500, 1000, 2000 and 4000 Hertz, respectively, 
which resulted in a diagnosis of unilateral sensorineural 
total hearing loss of the left ear.  His right ear hearing 
acuity was measured as 5, 0, 0 and 20 decibels at 500, 1000, 
2000 and 4000 Hertz, respectively, which resulted in a 
diagnosis of high frequency (HF) hearing loss of the right 
ear (AD) which existed prior to service. 

Post service, an August 1974 VA audiology examination 
resulted in diagnoses of right ear hearing loss at 4000 hertz 
only, and no evidence of left ear hearing.  A 1985 private 
audiology examination included measurement of a 40 decibel 
right hearing loss at 4000 hertz.  In 1987, the veteran 
presented a private audiologist diagnosis of profound 
sensorineural hearing loss of the left ear.  An October 1999 
letter from the Audiology & Hearing Clinic reflected 
diagnoses of high frequency sensorineural hearing loss of the 
right ear, and profound sensorineural hearing loss of the 
left ear.  Based on the veteran's report of in-service noise 
exposure, which included maintenance of heavy diesel 
equipment and helicopters as well as 60-caliber machine gun 
fire, the audiologist provided opinion that the veteran's in-
service noise exposure aggravated or caused his right ear 
hearing loss, and that an in-service acoustic trauma could 
have caused his left ear hearing loss.  

In August 2002, the veteran appeared and testified via 
videoconference before the undersigned.  He indicated service 
as a diesel mechanic for a company which provided diesel 
generator fire support for munitions testing.  He first 
noticed hearing problems within one year from induction at 
which time he was placed on a permanent profile for the left 
ear.  Thereafter, he was sent to Vietnam where he was exposed 
to a "great deal" of noise.  Post-service, he worked as a 
painter and forklift operator in a warehouse.  He indicated 
that his private audiologist felt that his bilateral hearing 
loss had been progressive over the years and was related to 
his military noise exposure.

In February 2003, the veteran underwent VA audiology 
examination with benefit of review of the claims folder.  At 
that time, he denied any significant post-service history of 
noise exposure.  His audiometric testing measured his right 
ear hearing acuity as 15, 5, 15, 40 and 60 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively, which resulted 
in a diagnosis of mild to moderately severe high frequency 
sensory neural hearing loss.  His left ear demonstrated 
profound sensory neural hearing loss with no ability for 
speech recognition.  The examiner went on to comment as 
follows:  
In a complete review of the c-file, [the 
veteran's] enlistment examination dated 
11/16/70 indicates hearing within normal 
limits for the right ear and a moderately 
severe hearing loss in the left ear.  
However, testing does not indicate 
masking, therefore the results in the 
left ear could be significantly worse if 
these results are a result of the cross 
over affect without the use of masking.  
In the separation physical dated 09/06/73 
hearing sensitivity in the right ear is 
within normal limits for all frequencies 
and the hearing loss is of a severe to 
profound nature in the left ear, however, 
it does not indicates whether masking was 
used and this could be a result of the 
cross over affect on this test as well as 
the induction physical. 

It is this examiners opinion that [the 
veteran] entered the service with at 
least a severe hearing loss in the left 
ear and hearing sensitivity within normal 
limits in the right ear and when he was 
discharged from the mild [sic] he was 
discharged with at least a severe hearing 
loss in the left ear and hearing 
sensitivity within normal limits for the 
right ear.  Therefore it is felt this 
veterans military noise exposure is not a 
contributing factor to his hearing loss. 


II.  Left ear hearing loss

The veteran contends that he is entitled to service 
connection for left ear hearing loss disability.  The RO 
addressed the claim on the merits in its November 1999 rating 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

In November 1974, the RO denied a claim for service 
connection for left ear hearing loss.  The veteran was 
provided notice of this decision in May 1993, but he did not 
file a timely appeal.  See 38 C.F.R. § 19.118(a) (a Notice of 
Disagreement (NOD) must be filed within 1 year from the date 
of mailing of the initial review or determination, otherwise 
the claim becomes final).  The RO declined to reopen the 
claim in a September 1987 rating decision.  The veteran filed 
a timely NOD, but did not submit a timely Substantive Appeal 
following the RO's issuance of a Statement of the Case (SOC) 
in November 1987.  That decision is final.  38 U.S.C. 
§ 4005(b)(1), (d)(3) (1982); 38 C.F.R. § 19.129(b) (1987) 
(substantive appeal must be filed within 60 days of issuance 
of SOC or within 1 year of mailing of the initial 
determination).  Initially, the Board must apply the new and 
material standard to the claim for service connection for 
left ear hearing loss disability.  Barnett, 83 F.3d 1380 
(Fed. Cir. 1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

A veteran who served during a period of war is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. § 1111 (West 
2002).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness.  Id.  In general, a pre- existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability in 
service.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (2002).  

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The evidence before the RO in September 1987 primarily 
included the veteran's service medical records reflecting 
that left ear hearing loss pre-existed service.  The RO 
denied the claim on the basis that the veteran's left ear 
hearing loss pre-existed service and was not aggravated 
therein.  In connection with the current appeal, the veteran 
has presented a private medical opinion which, if accepted as 
true, provides a nexus between the current left ear hearing 
loss and event(s) in service.  The Board is of the opinion 
that the nexus opinion is new and material evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the additional evidence is sufficient to reopen the 
claim for service connection for left ear hearing loss.

A merits review of the evidence clearly demonstrates that the 
veteran entered active duty with a pre-existing left ear 
hearing loss disability.  It also establishes that the 
severity of his left ear hearing warranted a "P3" profile 
approximately 6 months after induction with significant 
decibel threshold shifts at 1000, 2000 and 4000 Hertz noted 
upon separation.  In February 2003, a VA examiner essentially 
determined that the veteran's left ear hearing loss was not 
aggravated in service nor caused by his in-service noise 
exposure.  However, a close review of that opinion  reflects 
that there may be an element of speculation in that opinion.  
The examiner indicated that there was a change for the worse 
in the results of audiological testing, but suggested that 
this might have been the result of the lack of masking on the 
induction examination.  This is not substantiated by the 
record and while, the examiner might very well be right, it 
appears that there is at least a reasonable doubt as to 
whether there was in fact an increase in severity of the 
preexisting hearing loss during service.  Moreover, a private 
audiologist attributed the current sensorinueral hearing loss 
to in-service noise exposure.  The Board notes that neither 
of these examination reports reflect an accurate history of 
the case.  The lay evidence provided by the veteran 
establishes that, despite his P3 profile and duty 
restrictions, he was given duties exposing him to significant 
acoustic trauma without any hearing protection aids.  He 
denies any significant post-service history of noise 
exposure.  With application of the benefit of the doubt rule, 
the Board finds that the veteran's pre-existing left ear 
hearing loss underwent a permanent worsening in service and 
there is no clear and unmistakable evidence to establish it 
was the result of natural progress.  The claim for service 
connection for left ear hearing loss, therefore, is granted.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.306, 3.385 (2002).

III.  Right ear hearing loss

The veteran also contends that he is entitled to service 
connection for right ear hearing loss disability.  In an 
October 1987 decision, the RO denied the claim on the merits.  
The veteran did not file a timely NOD, and the claim became 
final.  38 U.S.C. § 4005(b)(1) (1982); 38 C.F.R. § 19.129(a) 
(1987).  Initially, the Board must apply the new and material 
standard to the claim for service connection for right ear 
hearing loss disability.  Barnett, 83 F.3d 1380 (Fed. Cir. 
1996).

The evidence before the RO in October 1987 included the 
veteran's service medical records reflecting the absence of 
hearing loss disability per 38 C.F.R. § 3.385.  However, 
there was an unsupported diagnosis of high frequency hearing 
loss at 4000 hertz  which, according to the examiner, existed 
prior to service (EPTS).  A 1985 private audiology 
examination, which appeared to indicate a 40 decibel hearing 
acuity at 4000 hertz, indicated the presence of right ear 
hearing loss per 38 C.F.R. § 3.385.  The RO denied the claim, 
however, on the basis that right ear hearing loss was not 
shown in service.  In connection with the current appeal, the 
veteran has presented a private medical opinion which, if 
accepted as true, provides a nexus between the current right 
ear hearing loss and event(s) in service.  The Board is of 
the opinion that the nexus opinion is new and material 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the additional evidence is 
sufficient to reopen the claim for service connection for 
right ear hearing loss.

A merits review of the evidence clearly demonstrates that, 
according to the February 2003 VA audiology examination, the 
veteran manifests a current right ear hearing loss per VA 
standards.  His service medical records demonstrate a slight 
threshold shift at 4000 hertz during service.  In February 
2003, the VA examiner found no evidence that the veteran's 
right ear hearing loss was related to his in-service acoustic 
exposure, apparently basing this opinion on the fact that 
hearing was within normal limits at the time of separation.  
However, this fails to address the question of whether the 
hearing loss noted after service was related to in-service 
events.  38 C.F.R. § 3.303(d).  Moreover, the veteran's 
private audiologist has attributed the current sensorineural 
hearing loss of the right ear to in-service noise exposure.  
The lay evidence provided by the veteran establishes that, 
despite his P3 profile and duty restrictions to protect his 
right ear hearing, he was given duties exposing him to 
significant acoustic trauma without any hearing protection 
aids.  There is no significant post-service history of noise 
exposure.  With application of the benefit of the doubt rule, 
the Board finds that the veteran's right ear hearing loss 
stems from his noise exposure in service.  The claim for 
service connection for right ear hearing loss, therefore, is 
granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.385 (2002).


ORDER

The claim for service connection for left ear hearing loss is 
reopened and service connection is granted.

The claim for service connection for right ear hearing loss 
is reopened and service connection is granted.


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

